Rule 227.3. Transcript of Testimony.

      All post-trial motions shall contain a request designating that portion of the record

to be transcribed in order to enable the court to dispose of the motion. Within ten days

after the filing of the motion, any other party may file an objection requesting that an

additional, lesser or different portion of the record be transcribed.     If no portion is

indicated, the transcription of the record shall be deemed unnecessary to the disposition

of the motion. The trial judge shall promptly decide the objection to the portion of the

record to be transcribed.

             Note: [Pa. R.J.A. 5000.5(a) requires the request to be delivered
             to (1) the reporter, (2) the clerk of the trial court in which the
             proceeding took place or in which the reporter is employed, (3)
             the district court administrator or the administrator’s
             designee, and (4) in the case of an appeal, to the clerk of the
             appellate court. The request for transcription of the record
             may also be made in open court. See Pa. R.J.A. 5000.5(b).

             For rules governing transcript fees and their payment, see Pa.
             R.J.A. 5000.6, 5000.7, and 5000.11.]

             For rules governing transcript requests, and transcript fees
             and their payment, see Pa.R.J.A. Nos. 4007, 4008, and 4009.


                                          ***